The manner of the trial in the circuit court and that of the presentation here raise the single question concerning the validity of the general order of the Public Service Commission. I agree that this order is without effect. In my opinion the Commission is empowered to sue to require the restoration or to prevent the abandonment of a previous service rendered by a public utility and abandoned or *Page 170 
about to be abandoned without permission of the Commission. The petition in this case might justify a judgment for relief but the trial was confined strictly to the validity of the order, and the assignments of error cover nothing else, insofar as a basis of recovery is concerned. For these reasons I concur. David E.Blair, J., concurs.